Conviction for unlawfully distilling, etc., prohibited liquor.
There is only one question apparent, whether or not there was sufficient corroboration of the testimony of an accomplice to support the verdict of the jury, under the provisions of Code 1923, § 5635, the testimony of the said accomplice in this case, completely supporting the charge made against appellant.
It will suffice to say that we have read and considered the entire testimony in the case, sitting en banc, and that we are of the opinion, and hold, that there was corroboration of the testimony of the accomplice, in the sense required by the above-cited Code section, to support the conviction.
The judgment is affirmed.
Affirmed.